Celebrezze, J.,
dissenting. I would deny the writ. The legal question concerning the action of the respondent At*172torney General is moot for the reasons expressed in the case of State, ex rel. Riffe, v. Brown (1977), 51 Ohio St. 2d 149, decided today. The majority is therefore without a justiciable issue to decide, and their apparent effort herein can charitably be described as superfluous.
In the case of Miner v. Witt (1910), 82 Ohio St. 237, this court held that when an event occurs which renders it impossible for this court to grant effectual relief, the court wifl not proceed to a formal judgment. This is still the law of Ohio. See, also, Marsh v. Goldthorpe (1930), 123 Ohio St. 103.; State, ex rel. Maysville Bridge Co., v. Quinlan (1931), 124 Ohio St. 658; State, ex rel. Hawke, v. Weygandt (1947), 148 Ohio St. 453; E. W. Scripps Co. v. Fulton (1955), 164 Ohio St. 261; State, ex rel. Stefanick, v. Municipal Court (1970), 21 Ohio St. 2d 102.
In Mills v. Green (1895), 159 U. S. 651, 653, the United States Supreme Court said:
“The duty of this court, as of every other judicial tribunal, is to decide actual controversies by a judgment which can be carried into effect, and not to give opinions upon moot questions or abstract propositions, or to declare principles or rules of law which can not affect the matter in issue in the case before it. * * *”
This case was argued two days after the filing of the complaint without the benefit of an answer or an answer brief. Such action is not only contrary to court rules but lacks proper due process consideration. Obviously, the majority feels it may disregard such niceties; I, however, can not.
Locher, J., concurs in the foregoing dissenting opinion.